MEMORANDUM2
Alejandro Flores-Mariscal appeals from his guilty plea conviction and 63-month sentence for illegally reentering the United States after deportation, in violation of 8 U.S.C. § 1326. Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Flores-Mariscal’s counsel has filed a brief stating that she finds no meritorious issues and a motion to withdraw as counsel of record. FloresMariscal has not filed a pro se supplemental brief.3
The Anders brief identifies two potential issues. The first issue concerns whether the district court complied with the provisions of Rule 11 in accepting Flores-Mariscal’s guilty plea. A review of the record demonstrates that the district court’s plea colloquy substantially satisfied the rule’s requirements, and the plea was knowing and voluntary. See Fed.R.Crim.P. 11; United States v. Aguilar-Muniz, 156 F.3d 974, 976 (9th Cir.1998) (discussing the Rule 11 requirements).
The second potential issue involves whether the district court erred by denying Flores-Mariscal’s request for a downward departure on several grounds. Because the district court exercised its discretion in refusing to depart, we lack jurisdiction to review the its denial. See United States v. Webster, 108 F.3d 1156, 1158 (9th Cir.1997).
Our examination of counsel’s brief and our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 82-83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), disclose no further issues for review. Counsel’s motion to withdraw as counsel of record is GRANTED and the judgment is
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.


. The time in which to file a pro se brief has expired, and no brief was filed. Accordingly, we DENY Flores-Mariscal’s pro se motion for an extension of time to file a supplemental opening brief.